Citation Nr: 1823203	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  11-04 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a brain tumor.

2.  Entitlement to service connection for neuropathy of the right hand as secondary to a brain tumor.

3.  Entitlement to service connection for neuropathy of the left hand as secondary to a brain tumor.

4.  Entitlement to service connection for neuropathy of the right foot as secondary to a brain tumor.

5.  Entitlement to service connection for neuropathy of the left foot as secondary to a brain tumor.

6.  Entitlement to left leg numbness as secondary to a brain tumor and/or service-connected residuals of left leg exertional compartment syndrome and fasciotomy.

7.  Entitlement to service connection for migraine headaches.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to February 1999 in the United States Marine Corps. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In September 2011, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2014 and December 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

In this case, the Veteran has claimed entitlement to service connection for headaches as a residual of a brain tumor; however, as explained below, the evidence indicates that she has migraine headaches unrelated to the brain tumor.  Therefore, the Board has recharacterized the issues on appeal to include a separate issue for migraine headaches.  


FINDINGS OF FACT

1.  The Veteran's brain tumor did not manifest during active service or within one year of separation from active service, and there is no indication that it is causally related to her active service.

2.  The Veteran's neuropathy of the bilateral hands and feet is not caused or aggravated by a service-connected disability.

3.  The Veteran does not have left leg numbness resulting in functional impairment separate and distinct from her service-connected residuals of left leg compartment syndrome status post fasciotomy and associated surgical scar.

4.  Resolving reasonable doubt in her favor, the Veteran's migraine headaches was incurred during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a brain tumor have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for neuropathy of the right hand have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).

3.  The criteria for service connection for neuropathy of the left hand have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).

4.  The criteria for service connection for neuropathy of the right foot have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).

5.  The criteria for service connection for neuropathy of the left foot have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).

6.  The criteria for service connection for left leg numbness have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).

7.  The criteria for service connection for migraine headaches have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that her brain tumor began during active service.  She contends that she experienced headaches, dizziness, and nausea during service and that those symptoms were early manifestations of her brain tumor.  She also asserts that she has had neuropathy (numbness, tingling, and pain) in her hands and feet since the brain tumor was excised in 2007.  In addition, she maintains that she has left leg numbness resulting from the brain tumor and/or her service-connected residuals of left leg exertional compartment syndrome and fasciotomy.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran's service treatment records indicate that she complained of sore throat and headaches in June 1998.  The assessment was upper respiratory infection.  In September 1998, she complained of body aches, headaches, mild nausea, vomiting, and weakness.  She denied experiencing dizziness.  The assessment was viral syndrome.  In October 1998, she complained of sore throat, headaches, and cough for five days.  She was given Sudafed, Cepacol, and Tylenol for headache.  Later that month, on an October 1998 Report of Medical History, she denied experiencing dizziness and frequent or severe headaches.  On the October 1998 discharge examination report, her head and neurologic system were noted as normal.

A November 1998 Medical Board report indicates that after beginning of training, the Veteran began experiencing pain in her left leg while running.  There was also development of an area of numbness over the anterolateral aspect of the distal leg and occasional numbness and tingling over the dorsum of the foot.  Initial x-rays showed a cortical thickening of the distal tibial that was felt to be a stress fracture.  Symptoms persisted and a bone scan revealed the lesion was cold and therefore the stress fracture had either healed or the cortical thickening was from other etiologies.  There was an area of soft tissue swelling associated at this level as well as over the lateral aspect of the leg.  Magnetic resonance imaging (MRI) revealed no abnormalities.  Compartment pressures before and after exercises were obtained and she was offered the option of fasciotomies for exertional compartment syndrome.  This was performed towards the end of September 1998.  Postoperatively, she continued to have pain and was unable to tolerate limited duty.  Operative findings included a fascial defect through which a small sensory branch of the superficial peroneal nerve was being compressed.  This area of compression was relieved.  This sensory branch was traveling in the area of the supply sensation of skin that was involved with paresthesias.  Postoperatively, there was very little change in her symptoms.  Based on the foregoing, she was referred to the Physical Evaluation Board who recommended discharge.

A November 2000 VA examination indicated that the Veteran had a scar along the anterolateral aspect of the left leg.  There was decreased sensation to touch and pinprick around the scar.  There was bulging of the soft tissue above the end of the scar.  There was no evidence of deficit that may have suggested crush injury to a nerve in the leg (such as the anterior tibial) resulting from the compartment syndrome.

In a September 2002 rating decision, the RO granted service connection for left leg compartment syndrome status post fasciotomy and associated scar.  

A February 2006 VA treatment record indicates that the Veteran denied experiencing headaches, dizziness, memory loss, and loss of consciousness.  She also denied experiencing headaches and dizziness in May 2006. 

An August 2007 VA treatment record indicates that the Veteran presented with a second episode of nausea, shaking, blurred vision, and elevated blood pressure.  It was noted that she had a similar episode earlier that month, which was thought to be head exhaustion.  A MRI showed intraventricular mass in the front horn of the left lateral ventricle.  It was noted that she had two episodes that might be related to the brain mass.  She was referred for a neurosurgery consultation.  She indicated that she was still having headaches.

An August 2007 VA treatment record indicates that the Veteran underwent a left frontal craniotomy with resection of brain tumor.  It was noted that she had a history of exercise-induced asthma who presented with several episodes of headache, nausea and vomiting, loss of consciousness, blurred vision, and acutely elevated blood pressure.  

A September 2007 VA discharge summary indicates that the Veteran had a remote history of headache for 10 years, which was noted to likely be migraine (MRI/CT negative for pathology).  She presented with two episodes of acute onset headache, nausea, loss of consciousness, post-ictal confusion, blurry vision, and shaking episodes with no witness seizures.  The first episode occurred the first week of August.  The second episode was more intense.  She described experiencing left-sided headaches centered mostly above and behind the left ear that had been present since the second episode.

A February 2009 VA examination report noted the Veteran's history of left leg exertional compartment syndrome and fasciotomy. She stated that she had left leg numbness ever since this event.  It was noted that the Veteran had superficial skin numbness in the region of the scar.  The examiner indicated that the numbness in the region of the scar did not present any significant functional limitations.

A November 2009 VA examination report indicates that the Veteran was claiming a left foot condition secondary to her service-connected tibia fasciotomy.  She complained of pain on the bottom of her left foot when standing for long periods of time.  In January 2010, the examiner opined that even though the Veteran reported subjective symptoms, there were no objective findings of disability in the left foot from the leg fasciotomy and no evidence of sensory involvement.  The examiner indicated that the subjective symptoms of numbness and pain in the left foot were not supported by left foot examination.

In June 2014, VA peripheral nerve and central nervous system examinations were conducted.  The Veteran stated that she began getting headaches during active service, but was vague about the details.  It was noted that she had two episodes of loss of consciousness in August 2007 and that a MRI scan showed a left frontal brain tumor.  A craniotomy was performed and the pathologic diagnosis was ependymoma.  She stated that since the operation, she has had constant fronto-occipital headaches, sharp transient mid-frontal pains, poor memory and concentration, and anxiety.  She also stated that she had swelling, numbness, and pain in her feet following surgery, although her discharge summary and a November 2007 follow-up record did not mention these symptoms.  It was noted that a follow-up visit in January 2008, noted additional symptoms, including low back pain radiating into both legs, and numbness and tingling below the knees.  

The VA examiner opined:

[The Veteran] has a complicated medical history and takes many medications.  A patient with this kind of tumor, this course and these residual imaging findings would not be expected to have major cognitive residua.  Given the nonorganic pattern of her reported sensory deficit ("peripheral neuropathy") and given certain features of the gait disturbance found on examination, it is likely that her amnestic and behavioral symptoms have a substantial psychological basis.  That said, as likely as not, she has some minor brain dysfunction as a result of the tumor and its treatment. 

EEGs, including prolonged monitoring, have failed to show seizure activity, despite the fact that the patient reports frequent attacks that have not yet responded to antiepileptic medication.  Her seizures, though possibly epileptic, are more likely to be nonepileptic (psychogenic).  The long interval between the onset of headaches and the discovery of the tumor, the type and location of the tumor, and, more significantly, the negative imaging when the headaches began years earlier, make a relationship between the original headaches and the tumor unlikely.  That is, the headaches that began while the patient was serving in the Marines were probably not caused by the tumor that was subsequently diagnosed.  It is unlikely that the frontal ependymoma occurred during or was caused by [the Veteran's] Marine service.

Regarding the Veteran's complaints of peripheral neuropathy, the VA examiner opined:

The subjective complaints are suggestive of peripheral neuropathy, but despite the the [sic] fact that she first reported these symptoms over 6 years ago, there are no objective signs on examination, and electrodiagnostic testing has revealed only mild carpal tunnel syndrome, a finding that hardly begins to explain her complaints and which is likely incidental.  In addition, the responses elicited on sensory testing do not follow a strictly organic pattern.  At least some symptom magnification due to underlying psychological problems is likely.  Assuming, however, that the patient is reporting her symptoms with at least some degree of accuracy, she probably has a peripheral neuropathy, the cause of which has not been determined.  There is no history to suggest that the neuropathy was caused by or occurred during the patient's service in the Marines.  And although the patient states that these symptoms began after brain surgery in 2007, I can think of no way the brain tumor or its treatment could have caused such a condition.

In July 2016, another VA examination was conducted by the same examiner who examined the Veteran in June 2014.  It was noted that since the 2007 craniotomy, the Veteran complained of headaches, impaired memory, episodic confusion, instances of shaking of the left upper extremity, tingling, numbness, and cramping of both lower limbs up to the knees, and impaired balance.  The examiner opined:

[The Veteran] says she has had headaches since she was in the Marines, and this is at least as likely as not the case.  A 2007 note supports this chronology, saying that headaches had been present for "10 years" and that CT scans had been normal.  When, in 2007, the patient had a seizure, imaging showed a brain tumor, which was successfully resected.  She continues to complain of headaches and several other symptoms.  More likely that [sic] not, the headaches that preceded the diagnosis of tumor by several years and continue to occur are not the result of the tumor or the surgery.  At least as likely as not, the patient has moderately severe migraine headaches.  However, it is also highly likely--in view of the multiplicity of complaints, the presence of anxiety and depression, and neurologic signs that probably reflect functional elaboration--that psychological factors in large part account for the patient's headaches and/or her description of them; I am unable to determine the magnitude of the psychologic component without speculation.  The headache condition is very unlikely to have made made [sic] residua of the ependymoma worse.

Based on the foregoing, the Board finds that the most competent and probative evidence fails to demonstrate that the Veteran's brain tumor and neuropathy of the hands and feet manifested during active service, within one year of active service, or are otherwise related to active service or a service-connected disability.  The report of her separation examination clearly shows that the Veteran's head and neurologic system were normal at that time.  In addition, the first complaints and objective evidence of the brain tumor occurred many years after service.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, the June 2014 VA examiner opined that the Veteran's brain tumor and neuropathy were less likely than not related to service.  The examiner considered and addressed the relevant evidence of record and provided rationale for his opinions.  For those reasons, the Board finds the VA examiner's opinions significantly probative.  The Board also notes that there is no medical opinion to the contrary.

Regarding the Veteran's claimed left leg numbness, the evidence indicates that she has some loss of sensation around the fasciotomy scar but no nerve injury.  The evidence also indicates that there is no functional impairment resulting from this loss of sensation.  The Board notes that she is already service-connected for residuals of the left leg compartment syndrome and fasciotomy and the associated surgical scar.  Based on the foregoing, the Board finds that a separate compensable rating for loss of sensation around the scar is not warranted.  In addition, as service connection for a brain tumor is not warranted, there is no basis for service connection for left leg numbness on a secondary basis.

The Board has also considered the lay evidence of record.  The Veteran is competent to describe what she has personally observed or experienced; however, however, the ultimate questions of diagnoses and etiology in this case extend beyond an immediately observable cause-and-effect relationship and are beyond the competence of lay witnesses.  In any event, the Board finds that the specific, reasoned opinions of the VA examiners are of greater probative weight than the more general lay assertions in this regard.  The examiners have training, knowledge, and expertise upon which they relied to form their opinions, and they provided rationale for the conclusions reached.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009).  Accordingly, entitlement to service connection for residuals of a brain tumor, neuropathy of the hands and feet, and left leg numbness is not warranted.

Regarding migraine headaches, the Board finds that the evidence is at least in equipoise as to whether this disability manifested during service.  In 2007, the Veteran reported a remote 10-year history of headaches.  In addition, the July 2016 VA examiner opined that it was as likely as not that the Veteran has had migraine headaches since service and that these headaches were unrelated to the brain tumor.  Although there is evidence against the claim, the Board finds the lay and medical evidence indicate that migraine headaches at least as likely as not manifested during her military service.  Resolving reasonable doubt in her favor, the Board finds that service connection is warranted for migraine headaches.  


ORDER

Entitlement to service connection for residuals of a brain tumor is denied.

Entitlement to service connection for neuropathy of the right hand is denied.

Entitlement to service connection for neuropathy of the left hand is denied.

Entitlement to service connection for neuropathy of the right foot is denied.

Entitlement to service connection for neuropathy of the left foot is denied.

Entitlement to service connection for left leg numbness is denied.

Entitlement to service connection for migraine headaches is granted.



____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


